           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 1 of 21



 1                                                              The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   STATE OF WASHINGTON; STATE OF                       NO. 2:18-cv-01115-RSL
     CONNECTICUT; STATE OF MARYLAND;
 9   STATE OF NEW JERSEY; STATE OF NEW                   PLAINTIFF STATES’ MOTION TO
     YORK; STATE OF OREGON;                              COMPEL DISCOVERY
10   COMMONWEALTH OF MASSACHUSETTS;                      RESPONSES
     COMMONWEALTH OF PENNSYLVANIA;                       NOTE FOR CONSIDERATION:
11   DISTRICT OF COLUMBIA; STATE OF                      DECEMBER 21, 2018
     CALIFORNIA; STATE OF COLORADO;
12   STATE OF DELAWARE; STATE OF HAWAII;
     STATE OF ILLINOIS; STATE OF IOWA;
13   STATE OF MINNESOTA; STATE OF NORTH
     CAROLINA; STATE OF RHODE ISLAND;
14   STATE OF VERMONT and
     COMMONWEALTH OF VIRGINIA,
15
                          Plaintiffs,
16          v.

17   UNITED STATES DEPARTMENT OF STATE;
     MICHAEL R. POMPEO, in his official capacity
18   as Secretary of State; DIRECTORATE OF
     DEFENSE TRADE CONTROLS; MIKE
19   MILLER, in his official capacity as Acting Deputy
     Assistant Secretary of Defense Trade Controls;
20   SARAH HEIDEMA, in her official capacity as
     Director of Policy, Office of Defense Trade
21   Controls Policy; DEFENSE DISTRIBUTED;
     SECOND AMENDMENT FOUNDATION, INC.;
22   AND CONN WILLIAMSON,

23                        Defendants.

24

     PLAINTIFF STATES’ MOTION TO                 i             ATTORNEY GENERAL OF WASHINGTON
                                                                    800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                       Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                     (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 2 of 21



 1           Pursuant to Federal Rule of Civil Procedure 37(a) and LCR 37(a), the Plaintiff States

 2   respectfully move for an order compelling the Private Defendants to respond to Plaintiffs’ First

 3   Set of Interrogatories and Requests for Production to the Private Defendants (the Requests).

 4                                       I.      INTRODUCTION

 5           The States’ Requests are narrowly tailored to seek information about one specific issue:

 6   the Private Defendants’ involvement in any export of 3D-printable firearm files following the

 7   Court’s issuance of a temporary restraining order (TRO) and preliminary injunction rendering

 8   such export unlawful. The Private Defendants have largely failed to respond substantively to the

 9   Requests, aside from providing limited answers to a few interrogatories and boilerplate, non-

10   responsive answers of dubious accuracy to other Requests. The States respectfully ask the Court

11   to compel the Private Defendants to respond to each disputed Request.1

12           The States propounded the Requests after learning that, on or about August 24, 2018—a

13   few weeks after the Court issued the TRO—Defense Distributed published a video on YouTube

14   featuring Cody Wilson encouraging third parties to host the files online in violation of federal

15   law as established by the TRO. The video urged others to “HOST OR PAY”: “host the files or

16   pay the tax for the men who will,” and promised “two new contracts” in return. The “2nd

17   Amendment Foundation” is listed as a “partner” in the video. In addition, Defense Distributed

18   has transmitted the files by means other than posting them online, but it remains unclear what

19   steps, if any, the company is taking to ensure its distribution does not involve unlawful exports

20   to non-U.S. persons. These actions by parties to this case raise serious questions about potential

21   ongoing harm and the Private Defendants’ efforts to undermine the injunction. The targeted

22   discovery sought by the States is warranted.

23
             1
24             For the Court’s convenience, a chart providing a high-level summary the disputed Requests and
     arguments made herein is attached as Exhibit 12 to the Declaration of Kristin Beneski.
     PLAINTIFF STATES’ MOTION TO                      1                ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                               Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                             (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 3 of 21



 1                                     II.     RELEVANT FACTS

 2   A.       The TRO and Preliminary Injunction

 3            On July 30, 2018, the Plaintiff States filed this lawsuit and an emergency motion for a

 4   TRO, seeking to prevent irreparable harm that would have been caused if Defense Distributed

 5   followed through with its plans to post on the internet 3D-printable files that can be used to

 6   automatically manufacture the “Liberator” pistol and other untraceable, undetectable weapons.

 7   Dkt. ## 1, 2. Defense Distributed had announced that it planned to post the files online on August

 8   1, 2018, as permitted by the Federal Defendants, per a reversal of their previous regulatory

 9   position that posting the files online was an unlawful export of defense articles. See Dkt. # 2, pp.

10   19–20.

11            On July 31, 2018, the Court issued a TRO enjoining the Federal Defendants from

12   implementing or enforcing their “Temporary Modification of Category I of the United States

13   Munitions List” and the letter to Cody R. Wilson, Defense Distributed, and Second Amendment

14   Foundation issued by the U.S. Department of State on July 27, 2018, and to “preserve the status

15   quo ex ante as if the modification had not occurred and the letter had not been issued.” Dkt. #

16   23, p. 7. On August 27, 2018, the Court converted the temporary restraining order to a

17   preliminary injunction. Dkt. # 95, p. 25. The effect of these orders was to preserve the status quo

18   in which it is a violation of federal law to post on the internet, or otherwise export, files that can

19   be used to automatically manufacture firearms and other weapons using a 3D printer.

20            In response to the TRO, Defense Distributed removed its files from its website. See Dkt.

21   # 63 (Private Defs’ Opp. to Mot. for PI), p. 7 (characterizing the TRO as a “take-down order”

22   with which Defense Distributed “complied”); see also Beneski Decl., Ex. 3 (Supplemental

23   Responses), pp. 8, 10, 21, 24 (acknowledging that the injunction pertains to “publication via

24   Defense Distributed’s internet website”).

     PLAINTIFF STATES’ MOTION TO                     2                 ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                               Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                             (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 4 of 21



 1   B.     Defense Distributed Urges Others to Host the Files, and Continues Distribution

 2          On August 24, 2018—while the TRO was in effect—the States became aware that

 3   Defense Distributed had posted a video on YouTube encouraging third parties to host the 3D-

 4   printable firearm files online. Beneski Decl., Ex. 42 & ¶ 6. The video, which featured Defense

 5   Distributed’s then-director Cody Wilson, encouraged others to “HOST OR PAY”:

 6

 7

 8

 9

10
     Id. A voiceover accompanying the “HOST OR PAY” image above called on others to “host the
11
     files or pay the tax for the men who will.” Id. In return, Defense Distributed promised to “offer
12
     two new contracts to you.” Id. The video listed among “Our Partners” the “2nd Amendment
13
     Foundation.” Id. The States promptly contacted Defense Distributed’s counsel about the video,
14
     who reported a few days later that it had been changed. Id., Ex. 5.
15
            In addition, after the Court issued the preliminary injunction, Defense Distributed offered
16
     to sell copies of the files and deliver them to customers by means other than posting them on the
17
     internet. See, e.g., id., Ex. 2 (Responses), p. 9 (referencing Defense Distributed’s “customers”);
18
     Ex. 6 (Twitter page advertising “Files on sale now”); Exs. 7 & 8 (news reports). It is not clear
19
     what steps, if any, Defense Distributed has taken to ensure that its distributions are not exports
20
     to non-U.S. persons, or to determine whether recipients of the files are ineligible to possess
21
     firearms. See id. Ex. 8 (reporting that at an August 28, 2018 press conference, Cody Wilson
22
     “refused to answer a question about the potential for foreign nationals to access the plans”).
23

24          2
                Exhibit 4, a DVD containing a copy of the video, is being submitted to the Clerk’s Office.
     PLAINTIFF STATES’ MOTION TO                            3                   ATTORNEY GENERAL OF WASHINGTON
                                                                                     800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                                        Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                                      (206) 464-7744
            Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 5 of 21



 1   C.      The States’ Discovery Requests and the Private Defendants’ Initial Objections

 2           On September 20, 2018, the States issued Plaintiffs’ First Set of Interrogatories and

 3   Requests for Production to the Private Defendants (the Requests). Beneski Decl., ¶ 3 & Ex. 1.

 4   The Requests, which are limited in number and scope, seek information related to the “Host or

 5   Pay” video, as well as other actions the Private Defendants may have taken with respect to

 6   potentially unlawful distribution of 3D-printable firearm files on or after July 31, 2018.3

 7           To briefly summarize, Interrogatory (“Rog”) 1 seeks identification of individuals who

 8   are affiliated with or have authority to act on behalf of Defense Distributed. Id., Ex. 1, p. 5. Rog

 9   3 and Request for Production (“RFP”) 1, 5, and 6 ask whether the Private Defendants facilitated

10   or assisted anyone in making the files publicly available via the internet on or after July 31, 2018,

11   and seek information and documents related to any post-injunction distribution or sale of the

12   files. Id., pp. 5–6, 8, 9–10. Rogs 4, 5, and 6 and RFPs 2, 3, and 6 seek information and

13   documents related to the manner in which the Private Defendants distributed any of the files on

14   or after July 31, 2018, and any steps the Private Defendants took or information they collected

15   to determine whether the recipients of the files are U.S. persons, whether they are located within

16   the United States, and whether they may lawfully possess a firearm. Id., pp. 6–7, 8–9, 10. Rog 9

17   and RFPs 4 and 6 seek information and documents related to the “Host or Pay” video and any

18   other documents related to the Private Defendants’ participation in any proposed, planned, or

19   actual sale or distribution of the files on or after July 31, 2018. Id., pp. 7–8, 9, 10. In sum, each

20   Request seeks information about the Private Defendants’ involvement in any potentially

21   unlawful post-injunction export of 3D-printable firearm files.

22

23            3
                The Private Defendants gave a responsive answer to Rog 2. The States are not currently seeking to
     compel responses to Rogs 7 and 8 or RFP 7, which seek information and documents related to criminal activity by
24   representatives of Defense Distributed. News reports indicate that the company’s co-founder, Cody Wilson, is
     facing criminal charges in Texas. He is no longer the company’s director. See Beneski Decl. Ex. 3, p. 4.
     PLAINTIFF STATES’ MOTION TO                          4                  ATTORNEY GENERAL OF WASHINGTON
                                                                                  800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                                     Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                                   (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 6 of 21



 1          On October 22, 2018, the Private Defendants responded by objecting to each Request in

 2   its entirety without providing, or indicating that they would provide, any substantive response.

 3   Beneski Decl., Ex. 2. Their primary objection was that their Rule 12(c) motion was then pending,

 4   and that they would not be obligated to participate in any party discovery if the motion were

 5   granted. Id. at 2, 13. They also objected to each Request based on relevance and various

 6   derivative or related grounds, arguing that the Requests are “not relevant” because there are no

 7   claims against them and they are not directly enjoined. See generally id.

 8   D.     Efforts to Resolve Discovery Disputes

 9          On November 2, 2018, the States sent a letter to counsel for the Private Defendants

10   addressing deficiencies in their responses to the Requests. Id., Ex. 9. The Private Defendants did

11   not respond substantively, but the parties agreed to postpone efforts to resolve any discovery

12   disputes until after the Court had ruled on the Private Defendants’ 12(c) motion. Id., ¶ 11. The

13   Court entered a stipulated order on November 7, 2018. Dkt. # 127. On November 13, 2018, the

14   Court denied the Private Defendants’ 12(c) motion. Dkt. # 130.

15          On November 16, the States’ counsel inquired whether the Private Defendants intended

16   to amend or supplement their discovery responses in light of the Court’s order, and requested

17   that they do so by November 26—or alternatively, that they provide dates and times for a meet-

18   and-confer. Beneski Decl., Ex. 10. They received no response by the requested deadline. See id.

19          Ultimately, counsel for the parties met and conferred on Friday, November 30. Id., ¶ 13.

20   Counsel for the Private Defendants stated that they would answer Rog 2, but would not

21   substantively respond to any of the other Requests, and promised to serve supplemental

22   responses on Monday, December 3. Id. Counsel for the States advised that they intended to file

23   a motion to compel responses to the remaining disputed Requests by the Tuesday, December 4

24   deadline for discovery-related motions. Id.

     PLAINTIFF STATES’ MOTION TO                   5                ATTORNEY GENERAL OF WASHINGTON
                                                                         800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                            Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                          (206) 464-7744
            Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 7 of 21



 1   E.       The Private Defendants’ Amended Objections and Responses

 2            After the close of business on December 3, the night before the discovery-motions

 3   deadline, the Private Defendants provided supplemental responses. Exs. 3 & 11; ¶ 14. They

 4   answered Rogs 1, 2, and 3, and stated that they had no responsive documents to RFP 1. Ex. 3,

 5   pp. 4, 5, 7, 20. They refused to respond to Rog 9, id. at 16–17, and their “respon[ses]” to the

 6   other Requests are largely non-responsive boilerplate stating that they “did not assist or facilitate

 7   any other person” in making the files publicly available on the internet. See generally id.

 8            Although the responses to RFPs 2–6 misleadingly state that the “Private Defendants have

 9   no nonprivileged documents . . .,” this is part of the boilerplate non-responsive statement, and

10   each RFP response also states that “[r]esponsive materials are being withheld . . .” Id. at 19, 21,

11   23, 26, 28, 31, 34. The supplemental responses also assert untimely new objections, all of which

12   are waived and thus not addressed in this motion. See RichmarkCorp v. Timber Falling

13   Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992) (“It is well established that a failure to object

14   to discovery requests within the time required constitutes waiver of any objection.”).4

15                                   III.     RULE 37(a) CERTIFICATION

16            The undersigned hereby certify that they conferred in good faith with counsel for the

17   Private Defendants via telephone on November 30, 2018, prior to filing this motion. The

18   participants in the conference were Chad Flores, Joel Ard, Jeffrey Rupert, and Kristin Beneski.

19                                               IV.      ARGUMENT

20   A.       Legal Standard

21            Parties may obtain discovery regarding “any nonprivileged matter that is relevant to any

22   party’s claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1).

23
             4
               The waived objections are based on the First and Fourteenth Amendments; a purported “conc[ession]”
24   that mischaracterizes the States’ position; and vagueness as to the terms “assist” and “facilitate.” To avoid
     confusion, the States cite the Private Defendants’ original responses below in addressing the un-waived objections.
     PLAINTIFF STATES’ MOTION TO                            6                  ATTORNEY GENERAL OF WASHINGTON
                                                                                    800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                                       Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                                     (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 8 of 21



 1   The scope of discovery should be “liberally construed”; Rule 26 “contemplates discovery into

 2   any matter that bears on or that reasonably could lead to other matters that could bear on any

 3   issue that is or may be raised in a case.” McArthur v. Rock Woodfired Pizza & Spirits, 318 F.R.D.

 4   136, 143 (W.D. Wash. 2016). Courts should generally permit discovery unless the requests have

 5   “no conceivable bearing on the case.” Wright & Miller, Federal Practice & Procedure, § 2008

 6   (3d ed.). “The party who resists discovery has the burden to show that discovery should not be

 7   allowed, and has the burden of clarifying, explaining, and supporting objections.” Everest Indem.

 8   Ins. Co. v. QBE Ins. Corp., 980 F. Supp. 2d 1273, 1277 (W.D. Wash. 2013). Untimely objections

 9   are waived. RichmarkCorp, 959 F.2d at 1473; see also Fed. R. Civ. P. 33(b)(4).

10   B.      The Requests Seek Highly Relevant Information

11           The Private Defendants’ primary objection is that the Requests are “not relevant.” They

12   assert that “[t]his action does not involve any claim against the Private Defendants” and “[t]he

13   Court’s preliminary injunction does not address the Private Defendants; it addresses only the

14   Federal Defendants.” See generally Beneski Decl., Ex. 2. Even if true, this is not dispositive and

15   does not render the requested information irrelevant—far from it.

16           1.      The Private Defendants’ conduct is central to this case

17           The Requests easily clear the threshold of seeking information that “bears on” issues that

18   have been or may be raised in this case. McArthur, 318 F.R.D. at 143. It does not matter that no

19   claims are asserted against the Private Defendants, for this case would not even exist without

20   them. Defense Distributed’s years-long quest for the right to export 3D-printable firearm files, its

21   plans to post the files on the internet following the Federal Defendants’ regulatory reversal, and the

22   extensive harm that widespread dissemination of the files would cause to the States, are all central

23   to the States’ complaint and their requests for injunctive relief. See Dkt. # 29 (First Amended

24   Complaint), ¶¶ 2–6, 38–217; Dkt. # 2 (Motion for TRO), pp. 3, 18–23; Dkt. # 43 (Motion for

     PLAINTIFF STATES’ MOTION TO                     7                 ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                               Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                             (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 9 of 21



 1   PI), pp. 1, 19–24. In issuing the TRO and preliminary injunction, the Court found a “likelihood

 2   of irreparable injury” to the States if Defense Distributed were to follow through with its plans

 3   to broadly disseminate the files. Dkt. # 95 (Order), p. 7; see also id. at 20.

 4          The “Host or Pay” video is evidence that Defense Distributed, as well as the Second

 5   Amendment Foundation, continued supporting efforts to illegally export the files even after the

 6   injunction issued. Although the Private Defendants knew they could not lawfully post the files

 7   on the internet themselves, they urged others to “host the files or pay the tax for the men who

 8   will.” In addition, Defense Distributed has evidently distributed the files by mail after the

 9   injunction issued, and may well have done so without taking reasonable steps to determine

10   whether the mailings are unlawful exports—such as by determining recipients’ citizenship.

11   Indeed, as discussed below, the Private Defendants appear to have an exceedingly narrow

12   understanding of what it means to “export” the files in violation of federal law: they erroneously

13   believe it is limited only to posting the files on their own website. Their mistaken belief

14   underscores the need for discovery to determine whether and to what extent they may be

15   involved in illegal and dangerous exports. Similarly, Defense Distributed may well be mailing

16   the files to individuals who are ineligible to possess firearms, without checking their age,

17   criminal history, or other eligibility requirements. The threat of “violations of gun control laws”

18   if 3D-printable firearm files were to proliferate is a significant aspect of the harm to which the

19   injunction was addressed. Dkt. # 95, p. 10.

20          These activities, and any other involvement in exporting the files or otherwise creating a

21   threat of harm to the States, would therefore be highly relevant to these proceedings. Complete

22   responses to all of the disputed Requests will reveal whether there is an ongoing threat of harm

23   that may require further action by the States, and may provide evidence of harm to support the

24   States’ ultimate request for permanent injunctive relief.

     PLAINTIFF STATES’ MOTION TO                     8                ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                              Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                            (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 10 of 21



 1          2.      The Private Defendants have a duty not to undermine the injunction

 2          The fact that the Private Defendants are not directly enjoined likewise does not render

 3   the Requests irrelevant. It is enough that the Private Defendants’ conduct with respect to the files

 4   clearly “bears on” the issues in this case, as discussed above. In addition, inasmuch as the Private

 5   Defendants are “parties” with “actual notice” of the injunction (Fed. R. Civ. P. 65(d)(2)), they

 6   have a duty to refrain from actively undermining the injunction’s effectiveness—including by

 7   encouraging or facilitating violations by others.

 8          An injunction binds “the parties,” their “officers, agents, servants, employees, and

 9   attorneys,” and “other persons who are in active concert or participation with” any of the above,

10   as long as such persons “receive actual notice” of the injunction. Fed. R. Civ. P. 65(d)(2). Any

11   party subject to an injunction must take “all reasonable steps within the party’s power to

12   comply.” In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir.

13   1993). A party may also be held liable for knowingly aiding and abetting another to violate a

14   court order. See Regal Knitwear Co. v. NLRB, 324 U.S. 9, 14 (1945) (“defendants may not

15   nullify a decree by carrying out prohibited acts through aiders and abettors, although they were

16   not parties to the original proceeding”). Furthermore, “[e]very affirmative order in equity carries

17   with it the implicit command to refrain from action designed to defeat it.” NLRB v. Deena

18   Artware, Inc., 361 U.S. 398, 413 (1960) (Frankfurter, J., concurring). “In deciding whether an

19   injunction has been violated it is proper to observe the objects for which the relief was granted

20   and to find a breach of the decree in a violation of the spirit of the injunction, even though its

21   strict letter may not have been disregarded.” John B. Stetson Co. v. Stephen L. Stetson Co., 128

22   F.2d 981, 983 (2d Cir. 1941).

23          Here, as discussed above, the Court found in issuing the injunction that “the States will

24   likely suffer irreparable injury if the technical data for designing and producing undetectable

     PLAINTIFF STATES’ MOTION TO                    9                 ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                              Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                            (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 11 of 21



 1   weapons using a commercially-available 3D printer are published on the internet.” Dkt. # 95 p.

 2   20. Any actions by parties to this case encouraging, inciting, causing, or failing to take all

 3   reasonable steps to prevent the posting of the files on the internet or otherwise export them would

 4   violate the purpose and spirit of the injunction. The “Host or Pay” video is already one example,

 5   and the Requests seek further information about the video and any other evidence of the Private

 6   Defendants’ involvement in posting or otherwise illegally distributing the files. Again, this

 7   discovery will enable the States to determine whether any violations are occurring and to

 8   evaluate the possibilities for remediation if so.

 9   C.      The Private Defendants’ Effort to Limit the Requests to “Defense Distributed’s
             Internet Website” Reflect an Overly Narrow Understanding of an “Export”
10
             The Private Defendants insist that several Requests are “overly broad and unduly
11
     burdensome” because “the action’s claims and the Court’s preliminary injunction pertain only
12
     to publication via Defense Distributed’s internet website,” not any other methods of file
13
     distribution. Beneski Decl., Ex. 2, pp. 8, 10, 21, 24, 27, 29, 32. They read the claims and the
14
     injunction far too narrowly. The injunction restores the status quo in which it is a violation of
15
     federal law to export 3D-printable firearm files. An “export” includes not only online posting,
16
     but also “sending a defense article out of the United States in any manner” and “transferring
17
     technical data to a foreign person in the United States,” among other activities. 22 CFR § 120.17.
18
             Rogs 4–6 and RFPs 2–6 seek information related to the Private Defendants’ involvement
19
     in any sale or distribution of the files by any means, including information that will reveal
20
     whether and to what extent Defense Distributed attempted to determine whether the recipients
21
     of the files it distributed were “foreign persons” and whether they were located in the United
22
     States—i.e., whether the distributions were “exports.” This in turn will show whether Defense
23
     Distributed actually exported files in violation of federal law in light of the injunction (or whether
24

     PLAINTIFF STATES’ MOTION TO                     10                ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                               Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                             (206) 464-7744
           Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 12 of 21



 1   it acted with reckless disregard as to whether it was exporting them).

 2   D.     The Private Defendants’ Objections Based on Their Rule 12(c) Motion Are Moot

 3          The Private Defendants initially objected that they “should not be required to comply

 4   with any [Request] unless and until the Court resolves their Rule 12 motion.” Ex. 2 at 2, 13.

 5   Even after the Court denied the Private Defendants’ Rule 12 motion, Dkt. # 130, they renewed

 6   this objection. See Ex. 3, pp. 2, 18. It is now moot and no longer has any conceivable merit.

 7   E.     The Private Defendants Fail to Assert Any Other Meritorious Objections

 8          The remaining objections based on proportionality, burdensomeness, impropriety, and

 9   the like lack merit because they are generic, unexplained, and unsupported. See, e.g., Krausz

10   Indus., Ltd. v. Romac Indus., Inc., No. C10-1204RSL, 2011 WL 13100750, at *1 n.1 (W.D.

11   Wash. Aug. 10, 2011) (“boilerplate objections” are “not sufficient”). Further, these objections

12   fail to the extent they are derivative of the meritless objections discussed above.

13   F.     The Private Defendants Should Be Compelled to Fully Respond to All Disputed
            Requests
14
            The Private Defendants failed to respond to Rog 9, which seeks information about the
15
     “Host or Pay” video. Ex. 3, pp. 16–17. Their supplemental “responses” to Rogs 4–6 and RFPs
16
     2–6 are not really responses, but boilerplate stating that they “did not assist or facilitate” others
17
     in posting the files via the internet. This boilerplate is not responsive to these Requests.
18
            The “did not assist or facilitate” boilerplate is responsive to Rog 3 and RFP 1, but
19
     troublingly, it is in tension with the “Host or Pay” video, in which Defense Distributed promises
20
     “two new contracts” to those who “host the files or pay the tax for the men who will.” The Private
21
     Defendants also assert a new (waived) objection to the terms “assist” and “facilitate”—leaving
22
     it unclear how they understood those terms for purposes of their supplemental responses to Rog
23
     3 and RFP 1. Id., pp. 6–7, 19–20. The supplemental response to RFP 1 also incongruously states
24

     PLAINTIFF STATES’ MOTION TO                    11                ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                              Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                            (206) 464-7744
          Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 13 of 21



 1   that the Private Defendants “have no nonprivileged documents concerning or relating to” RFP

 2   1, but at the same time that “[r]esponsive materials are being withheld” on the basis of the stated

 3   objections (which do not include privilege). Id., pp. 19–20.

 4          Further, it is unclear whether the supplemental answers to Rogs 1 and 5 are complete.

 5   Rog 1 seeks identification of “all” persons affiliated with Defense Distributed, and the

 6   supplemental answer identifies only two individuals—Defense Distributed’s “Director” and its

 7   “co-founde[r].” Id. at 4. Presumably, there is at least one other unidentified co-founder, and

 8   perhaps other unidentified individuals. Rog 5 seeks a description of “any” methods by which the

 9   Private Defendants have distributed the files, and the supplemental answer identifies only one

10   method—United States Postal Service mail—without indicating whether it is the only method.

11   Id. at 11. Normally, such matters would be clarified during a meet-and-confer, but since the

12   Private Defendants stated that they only intended to supplement Rog 2 and did not provide their

13   supplemental responses until the night before the deadline to file discovery-related motions,

14   there was no opportunity to confer meaningfully about these responses.

15          As to any responses that may be incomplete or are withholding information, the States

16   respectfully request that the Private Defendants be compelled to respond in full.

17           V.      REQUEST FOR ATTORNEYS’ FEES AND OTHER EXPENSES

18          Should this motion be granted, the Plaintiff States respectfully request that the Court

19   award their attorneys’ fees and other expenses incurred in making this motion. See Fed. R. Civ.

20   P. 37(a)(5). If the Court does so, the States will submit evidence of their reasonable expenses.

21                                       VI.     CONCLUSION

22          For the reasons above, the Plaintiff States respectfully request that the Court compel the

23   Private Defendants to provide substantive and complete responses to Rogs 1, 3, 4, 5, 6, and 9,

24   and RFPs 1, 2, 3, 4, 5, and 6, and that the Court award the States’ reasonable expenses and fees.

     PLAINTIFF STATES’ MOTION TO                   12                ATTORNEY GENERAL OF WASHINGTON
                                                                          800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                             Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                           (206) 464-7744
         Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 14 of 21



 1        DATED this 4th day of December, 2018.

 2                                         ROBERT W. FERGUSON
                                           Attorney General
 3
                                           /s/ Jeffrey Rupert
 4                                         JEFFREY RUPERT, WSBA #45037
                                           Division Chief
 5                                         KRISTIN BENESKI, WSBA #45478
                                           Assistant Attorney General
 6                                         TODD BOWERS, WSBA #25274
                                           Deputy Attorney General
 7                                         JEFF SPRUNG, WSBA #23607
                                           ZACH JONES, WSBA #44557
 8                                         Assistant Attorneys General
                                           JeffreyR2@atg.wa.gov
 9                                         KristinB1@atg.wa.gov
                                           ToddB@atg.wa.gov
10                                         JeffS2@atg.wa.gov
                                           ZachJ@atg.wa.gov
11                                         Attorneys for Plaintiff State of Washington

12                                         GEORGE JEPSEN
                                           Attorney General of Connecticut
13
                                           /s/ Maura Murphy Osborne
14                                         MAURA MURPHY OSBORNE, CT-19987
                                           Assistant Attorney General
15                                         Connecticut Office of Attorney General
                                           55 Elm St. P.O. Box 120
16                                         Hartford, CT 06141-0120
                                           Maura.murphyosborne@ct.gov
17                                         Attorneys for Plaintiff State of Connecticut

18                                         BRIAN E. FROSH
                                           Attorney General of Maryland
19
                                           /s/ Julia Doyle Bernhardt
20                                         JULIA DOYLE BERNHARDT
                                           Assistant Attorneys General
21                                         Office of the Attorney General
                                           200 Saint Paul Place, 20th Floor
22                                         Baltimore, MD 21202
                                           (410) 576-7291
23                                         jbernhardt@oag.state.md.us
                                           Attorneys for Plaintiff State of Maryland
24                                         GURBIR GREWAL

     PLAINTIFF STATES’ MOTION TO           13               ATTORNEY GENERAL OF WASHINGTON
                                                                 800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                    Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                  (206) 464-7744
         Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 15 of 21



 1                                     Attorney General of New Jersey

 2                                     /s/ Jeremy M. Feigenbaum
                                       JEREMY M. FEIGENBAUM
 3                                     Assistant Attorney General
                                       Office of the Attorney General
 4                                     Richard J. Hughes Justice Complex
                                       25 Market Street, 8th Floor, West Wing
 5                                     Trenton, NJ 08625-0080
                                       (609) 376-2690
 6                                     Jeremy.Feigenbaum@njoag.gov
                                       Attorneys for Plaintiff State of New Jersey
 7
                                       BARABARA D. UNDERWOOD
 8                                     Attorney General of New York

 9                                     /s/ Steven Wu
                                       STEVEN WU
10                                     Attorney General of New York
                                       28 Liberty Street
11                                     New York, NY 10005
                                       steven.wu@ag.ny.gov
12                                     Attorneys for Plaintiff State of New York

13                                     MAURA HEALEY
                                       Attorney General of Commonwealth of
14                                     Massachusetts

15                                     /s/ Jonathan B. Miller
                                       JONATHAN B. MILLER
16                                     Assistant Attorney General
                                       Office of the Massachusetts Attorney General
17                                     One Ashburton Place
                                       Boston, MA 02108
18                                     (617) 963-2073
                                       Jonathan.Miller@state.ma.us
19                                     Attorneys for Plaintiff Commonwealth of
                                       Massachusetts
20
                                       JOSH SHAPIRO
21                                     Attorney General of Commonwealth of
                                       Pennsylvania
22
                                       /s/ Jonathan Scott Goldman
23                                     JONATHAN SCOTT GOLDMAN
                                       Executive Deputy Attorney General
24                                     Civil Division

     PLAINTIFF STATES’ MOTION TO       14                ATTORNEY GENERAL OF WASHINGTON
                                                              800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                 Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                               (206) 464-7744
         Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 16 of 21



 1                                     Office of Attorney General
                                       Strawberry Square, 15th Floor
 2                                     Harrisburg, PA 17120
                                       717-783-1471
 3                                     jgoldman@attorneygeneral.gov

 4                                     /s/ Michael J. Fischer
                                       MICHAEL J FISCHER
 5                                     Pennsylvania Office of the Attorney General
                                       1600 Arch Street, Ste 300
 6                                     Philadelphia, PA 19103
                                       215-560-2171
 7                                     mfischer@attorneygeneral.gov
                                       Attorney for Plaintiff Commonwealth of
 8                                     Pennsylvania

 9                                     KARL A. RACINE
                                       Attorney General for the District of Columbia
10
                                       /s/ Robyn Bender
11                                     Deputy Attorney General
                                       Public Advocacy Division
12                                     Robyn.bender@dc.gov

13                                     /s/ Jimmy Rock
                                       Assistant Deputy Attorney General
14                                     Public Advocacy Division
                                       202-741-0770
15                                     Jimmy.Rock@dc.gov

16                                     /s/ Andrew J. Saindon
                                       Senior Assistant Attorney General
17                                     202-724-6643
                                       andy.saindon@dc.gov
18                                     Office of the Attorney General for the
                                       District of Columbia
19                                     441 4th Street NW, Ste 630 South
                                       Washington, DC 20001
20                                     Attorneys for Plaintiff District of Columbia

21                                     ELLEN F. ROSENBLUM
                                       Attorney General of Oregon
22
                                       /s/ Scott J. Kaplan
23                                     SCOTT J. KAPLAN, WSBA #49377
                                       Senior Assistant Attorney General
24                                     Oregon Department of Justice

     PLAINTIFF STATES’ MOTION TO       15               ATTORNEY GENERAL OF WASHINGTON
                                                             800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                              (206) 464-7744
         Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 17 of 21



 1                                     100 SW Market Street
                                       Portland, OR 97201
 2                                     (971) 673-1880
                                       scott.kaplan@doj.state.or.us
 3                                     Attorneys for Plaintiff State of Oregon

 4                                     XAVIER BECERRA
                                       Attorney General of California
 5
                                       /s/ Nelson R. Richards
                                       NELSON R. RICHARDS
 6
                                       Deputy Attorney General
                                       California Department of Justice
 7                                     Office of the Attorney General
                                       2550 Mariposa Mall, Rm 5090
 8                                     Fesno, CA 93721
                                       559-705-2324
 9                                     Nelson.richards@doj.ca.gov
                                       Attorneys for the State of California
10
                                       CYNTHIA H. COFFMAN
11                                     Attorney General of Colorado

12                                     /s/ Matthew D. Grove
                                       MATTHEW D. GROVE
13                                     Assistant Solicitor General
                                       Colorado Department of Law
14                                     1300 Broadway, 6th Floor
                                       Denver, Colorado 80203
15                                     Telephone: (720) 508-6157
                                       FAX: (720) 508-6041
16                                     E-Mail: matt.grove@coag.gov
                                       Attorneys for Plaintiff State of Colorado
17
                                       MATTHEW P. DENN
18                                     Attorney General of Delaware

19                                     /s/ Ilona M. Kirshon
                                       ILONA M. KIRSHON (#3705)
20                                     Deputy State Solicitor
                                       State of Delaware Department of Justice
21                                     Carvel State Office Building, 6th Floor
                                       Wilmington, DE 19801
22                                     (302) 577-8400
                                       Ilona.kirshon@state.de.us
23                                     /s/ Patricia A. Davis
                                       PATRICIA A. DAVIS (#3857)
                                       Deputy Attorney General
24
                                       State of Delaware Department of Justice
     PLAINTIFF STATES’ MOTION TO       16               ATTORNEY GENERAL OF WASHINGTON
                                                             800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                              (206) 464-7744
         Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 18 of 21



 1                                     Dover, DE 19904
                                       (302) 257-3233
 2                                     patriciaA.davis@state.de.us
                                       Attorneys for the Plaintiff State of Delaware
 3
                                       RUSSELL A. SUZUKI
 4                                     Attorney General of Hawaii

 5                                     /s/ Robert T. Nakatsuji
                                       ROBERT T. NAKATSUJI
 6                                     Deputy Attorney General
                                       Department of the Attorney General
 7                                     425 Queen Street
                                       Honolulu, Hawaii 96813
 8                                     (808) 586-1360
                                       Robert.T.Nakatsuji@hawaii.gov
 9                                     Attorneys for Plaintiff State of Hawaii

10                                     LISA MADIGAN
                                       Attorney General of Illinois
11
                                       /s/ Brett E. Legner
12                                     BRETT E. LEGNER
                                       Deputy Solicitor General
13                                     Office of the Attorney General
                                       100 W. Randolph, 12th Floor
14                                     Chicago, IL 60601
                                       blegner@atg.state.il.us
15                                     Attorneys for Plaintiff State of Illinois

16                                     THOMAS J. MILLER
                                       Attorney General of Iowa
17
                                       /s/ Nathanael Blake
18                                     NATHANAEL BLAKE
                                       Office of the Attorney General of Iowa
19                                     Hoover State Office Bldg., 2nd Floor
                                       1305 East Walnut Street
20                                     Des Moines, IA 50319
                                       (515) 281-4325
21                                     nathan.blake@ag.iowa.gov
                                       Attorneys for the Plaintiff State of Iowa
22
                                       LORI SWANSON
23                                     Attorney General of Minnesota

24                                     /s/ Jacob Campion

     PLAINTIFF STATES’ MOTION TO       17                ATTORNEY GENERAL OF WASHINGTON
                                                              800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                 Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                               (206) 464-7744
         Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 19 of 21



 1                                     JACOB CAMPION, MN Reg. #0391274
                                       Assistant Attorney General
 2                                     Office of the Minnesota Attorney General
                                       445 Minnesota Street, Suite 1100
 3                                     St. Paul, Minnesota 55101-2128
                                       (651) 757-1459
 4                                     jacob.campion@ag.state.mn.us
                                       Attorneys for the Plaintiff State of Minnesota
 5
                                       JOSHUA H. STEIN
 6                                     Attorney General of North Carolina

 7                                     /s/ Sripriya Narasimhan
                                       SRIPRIYA NARASIMHAN
 8                                     Deputy General Counsel
                                       North Carolina Department of Justice
 9                                     114 W. Edenton St.
                                       Raleigh, NC 27603
10                                     (919) 716-6421
                                       snarasimhan@ncdoj.gov
11                                     Attorneys for Plaintiff State of North Carolina

12                                     PETER F. KILMARTIN
                                       Attorney General of Rhode Island
13
                                       /s/ Susan Urso
14                                     SUSAN URSO
                                       Assistant Attorney General
15                                     150 South Main Street
                                       Providence, Rhode Island 02903
16                                     (401) 274-4400
                                       surso@riag.ri.gov
17                                     Attorneys for Plaintiff State of Rhode Island

18                                     THOMAS J. DONOVAN, JR.
                                       Attorney General of Vermont
19
                                       /s/ Benjamin D. Battles
20                                     BENJAMIN D. BATTLES
                                       Solicitor General
21                                     Office of the Attorney General
                                       109 State Street
22                                     Montpelier, Vermont 05609-1001
                                       (802) 828-5500
23                                     benjamin.battles@vermont.gov
                                       Attorneys for Plaintiff State of Vermont
24

     PLAINTIFF STATES’ MOTION TO       18               ATTORNEY GENERAL OF WASHINGTON
                                                             800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                              (206) 464-7744
         Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 20 of 21



 1                                     MARK R. HERRING
                                       Attorney General of the
 2                                     Commonwealth of Virginia

 3                                     /s/ Samuel T. Towell
                                       SAMUEL T. TOWELL
 4                                     Deputy Attorney General, Civil Litigation
                                       Office of the Attorney General of Virginia
 5                                     Barbara Johns Building
                                       202 N. Ninth Street
 6                                     Richmond, VA 23219
                                       (804) 786-6731
 7                                     STowell@oag.state.va.us
                                       Attorney for Plaintiff Commonwealth of
 8                                     Virginia

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     PLAINTIFF STATES’ MOTION TO       19              ATTORNEY GENERAL OF WASHINGTON
                                                            800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                               Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                             (206) 464-7744
          Case 2:18-cv-01115-RSL Document 148 Filed 12/04/18 Page 21 of 21



 1                                 DECLARATION OF SERVICE

 2          I hereby certify that on December 4, 2018, I caused the foregoing document to be

 3   electronically filed with the Clerk of the Court using the CM/ECF system, which will serve a

 4   copy of this document upon all counsel of record.

 5          DATED this 4th day of December, 2018, at Seattle, Washington.

 6
                                                 /s/ Jeffrey Rupert
 7                                               JEFFREY RUPERT

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     PLAINTIFF STATES’ MOTION TO                 20             ATTORNEY GENERAL OF WASHINGTON
                                                                     800 Fifth Avenue. Suite 2000
     COMPEL DISCOVERY RESPONSES                                        Seattle, WA 98104-3188
     2:18-cv-01115-RSL                                                      (206) 464-7744
          Case 2:18-cv-01115-RSL Document 148-1 Filed 12/04/18 Page 1 of 3



 1                                                             The Honorable Robert S. Lasnik

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
     STATE OF WASHINGTON; STATE OF                   NO. 2:18-cv-01115-RSL
 8   CONNECTICUT; STATE OF MARYLAND;
     STATE OF NEW JERSEY; STATE OF NEW               ORDER GRANTING PLAINTIFF
 9   YORK; STATE OF OREGON;                          STATES’ MOTION TO COMPEL
     COMMONWEALTH OF                                 DISCOVERY RESPONSES
10   MASSACHUSETTS; COMMONWEALTH                     [PROPOSED]
     OF PENNSYLVANIA; DISTRICT OF
11   COLUMBIA; STATE OF CALIFORNIA;                  NOTE FOR CONSIDERATION:
     STATE OF COLORADO; STATE OF                     DECEMBER 21, 2018
12   DELAWARE; STATE OF HAWAII; STATE
     OF ILLINOIS; STATE OF IOWA; STATE
13   OF MINNESOTA; STATE OF NORTH
     CAROLINA; STATE OF RHODE ISLAND;
14   STATE OF VERMONT and
     COMMONWEALTH OF VIRGINIA,
15
                          Plaintiffs,
16          v.

17   UNITED STATES DEPARTMENT OF
     STATE; MICHAEL R. POMPEO, in his
18   official capacity as Secretary of State;
     DIRECTORATE OF DEFENSE TRADE
19   CONTROLS; MIKE MILLER, in his official
     capacity as Acting Deputy Assistant Secretary
20   of Defense Trade Controls; SARAH
     HEIDEMA, in her official capacity as Director
21   of Policy, Office of Defense Trade Controls
     Policy; DEFENSE DISTRIBUTED; SECOND
22   AMENDMENT FOUNDATION, INC.; AND
     CONN WILLIAMSON,
23
                                 Defendants.
24
     [PROPOSED] ORDER GRANTING                  1               ATTORNEY GENERAL OF WASHINGTON
                                                                     800 Fifth Avenue. Suite 2000
     MOTION TO COMPEL DISCOVERY                                        Seattle, WA 98104-3188
     RESPONSES                                                              (206) 464-7744
     NO. 2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 148-1 Filed 12/04/18 Page 2 of 3



 1          This matter came before the Court on the Plaintiff States’ Motion to Compel Discovery

 2   Responses. The Court has considered all briefing on the motion and documents filed therewith,

 3   including declarations and exhibits; the arguments of counsel; and the entire record in this case.

 4          Having considered the foregoing, the Court finds that the Private Defendants’ objections

 5   to Plaintiffs’ First Set of Interrogatories and Requests for Production to the Private Defendants

 6   (Requests) are insufficient and lack merit, and that the Private Defendants improperly failed to

 7   respond in full to each of the disputed Requests. The Court further finds that any objections not

 8   asserted within 30 days after service of the Requests are untimely and therefore waived. See

 9   RichmarkCorp v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992).

10          The Private Defendants are hereby ordered to provide complete answers to Interrogatory

11   Nos. 1, 3, 4, 5, 6, and 9, and to provide complete responses to Request for Production Nos. 1, 2,

12   3, 4, 5, and 6, no later than _______.

13          The Plaintiff States are hereby awarded their reasonable expenses, including attorneys’

14   fees, incurred in making the Motion to Compel Discovery Responses. The States shall submit

15   evidence of their reasonable expenses no later than _______. The Private Defendants may

16   submit a response no later than _______.

17          DATED this ______ day of ___________________, 2018.

18

19
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24
      [PROPOSED] ORDER GRANTING                    2                   ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
      MOTION TO COMPEL DISCOVERY                                              Seattle, WA 98104-3188
      RESPONSES                                                                    (206) 464-7744
      NO. 2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 148-1 Filed 12/04/18 Page 3 of 3



 1   Presented By:

 2   ROBERT W. FERGUSON
     Attorney General
 3
     /s/ Jeffrey Rupert
 4   JEFFREY RUPERT, WSBA #45037
     Division Chief
 5   KRISTIN BENESKI, WSBA #45478
     Assistant Attorney General
 6   TODD BOWERS, WSBA #25274
     Deputy Attorney General
 7   JEFFREY T. SPRUNG, WSBA #23607
     ZACH JONES, WSBA #44557
     Assistant Attorneys General
 8   Attorneys for Plaintiff State of Washington
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
      [PROPOSED] ORDER GRANTING                    3    ATTORNEY GENERAL OF WASHINGTON
                                                             800 Fifth Avenue. Suite 2000
      MOTION TO COMPEL DISCOVERY                               Seattle, WA 98104-3188
      RESPONSES                                                     (206) 464-7744
      NO. 2:18-cv-01115-RSL
